Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of PBMCs as the single immune cells’ species and AMD3100 as the elected anti-fugetactic agent is maintained. The amendment filed on 11/12/2021 in response to the Non-Final office Action of 08/11/2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 has been considered by the examiner.

Claim Status
Claims 1-5, 8, 10, 14-17, 20, 30-31, 34-37, and 40-42 are pending. Claims 6, 7, 9, 11-13, 18-19, 21-29, 32-33, 38-39, and 43-53 are canceled. Claims 4, 17, 30-31, 34-37, and 40-42 remain withdrawn. Claims 1-3, 5, 8, 10, 14-16, and 20 are examined in accordance to the elected species. 
The amendment filed on 11/12/2021 in response to the Non-Final office Action of 08/11/2021 is acknowledged and has been entered.

Action Summary
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 rejected under 35 U.S.C. 103 as being un-patentable over Yeung et al. (US2012/0082687) in view of Madan et al., Expert Rev Vaccines. 2011 Feb; 10(2): 141–150 are withdrawn in light of the claim amendment.  
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 and 20-21, and 24-32of copending Application No. 15/760,774 (reference application) in view of Yeung et al. (US2012/0082687) are withdrawn, but modified and revisited in light of the claim amendment.
Claims 1-3, 5-8, 10, 14-16, 18-20, and 24 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 39-58 of copending Application No. 16/681,705 (reference application) in view of Reeves et al. (WO2016/172730 A1) are withdrawn in light of the claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5, 8, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Yeung et al. (US2012/0082687) in view of Rushworth, et al., J Immunother. 2014 May; 37(4): 204–213.
ex vivo culture composition comprising a combination of more than one type of cell adhesion inhibitions such as plerixaror, aka AMD3100 (CXCR4 antagonist) as the cell adhesion inhibitor mobilization and AIM cell preparation comprising APCs (a mixture of antigen presenting cells) and Immune Cells Mixture, see claim 1. Moreover, Yeung et al. teaches the method can be used for the treatment of cancer, see claim 21. Yeung et al. further teaches the ex vivo culture methodology uses a kit or a formulation that contains the agent or agents used for ex-vivo culture methodology with or without additives suitable for this procedure, additives such as aqueous isotonic sterile injections, antioxidants, buffers, bacteriostats, solutes, adjuvants, serum and culture medium etc.…, see claim 14. The additives taught by Yeung et al. can be considered excipients. While Yeung et al. does not each AMD3100 is an antifugetactic agent and AMD3100 is associated with at least one receptor (CXCR4) on a surface of one of the immune cells, the teaching of AMD3100 (aka plerixafor) of Yeung et al. is evidenced that plerixafor is an antifugetactic agent and is associated with at least one receptor (CXCR4) on a surface of one of the immune cells. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Yeung et al. does not teach immune cells (PBMC) modified to express a chimeric antigen receptor (CAR) on the surface of the immune cells, wherein the immune cells are activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to a tumor antigen, wherein the fusion protein comprises a tumor antigen portion and an immune signaling factor portion. 
	Rushworth et al. teaches T cells genetically modified to stably express immunoreceptors are being assessed for therapeutic potential in clinical trials. T cells expressing a chimeric + T cells containing the IgG4 domain, and simplifies expansion, testing, and clinical translation of CAR+ T cells of any specificity, see Abstract. Moreover, Rushworth et al. teaches the adoptive transfer of antigen-specific T cells is a rapidly developing field of cancer immunotherapy with innovative approaches to their manufacture being tested and new antigens being targeted. T cells can be genetically-modified for immunotherapy to express chimeric antigen receptors (CARs) that recognize tumor-associated antigens (TAAs) independent of HLA expression. Recent results from early-phase clinical trials demonstrate that CAR+ T-cell (CART) therapies can lead to partial and complete remissions of malignant diseases, see page 2, first para. The CAR-T cells taught by Rushworth et al. are considered chimeric antigen receptors (CARs) that are fusion proteins comprised of an antigen recognition moiety and T-cell activation domains and are used in adoptive transfer of T cell. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to substitute the AIM cells taught by Yeung et al. with the Car-T cells therapy known to express a chimeric antigen receptor (CAR) on the surface of the immune cells to give the claimed immune cells taught by Rushworth et al. for the treatment of cancer. One would have been motivated by the fact that Rushworth et al. teaches CARL therapy avoids technical issues and costs associated with deploying clinical-grade aAPC (artificial antigen presenting cells) for each TAA targeted by a given CAR. One would reasonably expect the 
Additionally, since the combined pharmaceutical composition can be administered for treating cancer, the combined pharmaceutical composition taught by the prior art can be administered in an amount effective for treating cancer, in particular cancer. 
	Applicant’s argument and response to Applicant’s argument 
Applicant argues that nowhere do Yeung nor Madan teach or even suggest immune cells modified to express a chimeric antigen receptor (CAR) on the surface of the immune cells. Thus, one of skill in the art would not have arrived at the claimed invention by combining the disclosures of Yeung and Madan, as even when combined, the teachings of Yeung and Madan fail to disclose all limitations recited in the instant claims. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Yeung et al. does not teach suggest immune cells modified to express a chimeric antigen receptor (CAR) on the surface of the immune cells. However, such limitation is taught by Rushworth et al. In fact, Rushworth et al. provide the motivation for substituting the AIM cells taught by Yeung et al. with the CAR-T cells. As such, one would reasonably expect the substitution to improve enhance immune cells as a cancer therapy. 
	
 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 5, 8, 10, 14-16, and 20 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 6-7, 12-16 and 45-46 of copending Application No. 15/760,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims teach an ex vivo immune cell population comprising modified human immune cells, said immune cell population having an anti-fugetactic agent bound to individual immune cells through at least one receptor on the cell surface, wherein said immune cell population exhibits overall anti-fugetactic properties relative to a cancer when delivered to a patient in vivo, wherein the anti-fugetactic properties are dependent on concentration of the anti- fugetactic agent, wherein the concentration of the anti-fugetactic agent is about 1 M to about 10 M. see claim 1, wherein said anti-fugetactic agent is selected from the group consisting of AMD3100 among others, see claim 2. AMd3100 of the copending claims possess all of the properties recited in instant dependent claims. The copending claims teach the modified human T-cells are further modified to express a chimeric antigen receptor, see claim 6. The copending claims anticipate the instant claims. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

claims 39-49 of copending Application No. 16/681,705 (reference application) in view of Rushworth, et al., J Immunother. 2014 May; 37(4): 204–213. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims teach a pharmaceutical composition comprising one or more anti-fugetactic agents that specifically inhibit chemokine and/or chemokine receptor dimerization ant at least one pharmaceutically acceptable carrie. AMd3100 of the copending claims possess all of the properties recited in instant dependent claims.
The copending claims do not teach immune cells activated by incubation with a fusion protein over a period of time sufficient for the immune cells to become responsive to the tumor antigen wherein said immune cells are PBMCs that include the properties recited in the instant dependent claims. 
Rushworth et al. teaches T cells genetically modified to stably express immunoreceptors are being assessed for therapeutic potential in clinical trials. T cells expressing a chimeric antigen receptor (CAR) are endowed with a new specificity to target tumor-associated antigen (TAA) independent of major histocompatibility complex. CARL (CAR ligand) avoids technical issues and costs associated with deploying clinical-grade aAPC (artificial antigen presenting cells) for each TAA targeted by a given CAR. Employing CARL enables one aAPC to numerically expand all CAR+ T cells containing the IgG4 domain, and simplifies expansion, testing, and clinical translation of CAR+ T cells of any specificity, see Abstract. Moreover, Rushworth et al. teaches the adoptive transfer of antigen-specific T cells is a rapidly developing field of cancer + T-cell (CART) therapies can lead to partial and complete remissions of malignant diseases, see page 2, first para
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to use the Car-T cells therapy known to express a chimeric antigen receptor (CAR) on the surface of the immune cells to give the claimed immune cells taught by Rushworth et al. in combination with AMD3100 for the treatment of cancer. One would have been motivated by the fact that Rushworth et al. teaches CARL therapy avoids technical issues and costs associated with deploying clinical-grade aAPC (artificial antigen presenting cells) for each TAA targeted by a given CAR. One would reasonably expect the substituted immune modified immune cells in combination with plerixaro to effectively treat cancer with success. 
Additionally, since the combined pharmaceutical composition can be administered for treating cancer, the combined pharmaceutical composition taught by the prior art can be administered in an amount effective for treating cancer, in particular cancer. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that none of claims 1-3, 5, 8, 10, 14-16, and 20 of copending Application No. 15/760,774 or claims 39-58 of copending Application No. 16/681,705 recite 

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628